Mellen C. J.
delivered the opinion of the Court.
We do not think that a record at large of the recognizance is necessary as the foundation of a scire facias. It has been returned to and placed on the files of this court, and nothing more is required bj *240our statute respecting appeals. As the defendant did not enter and prosecute his appeal, the condition of the recognizance was broken, and of course there must be a default entered, and judgment rendered for forty dollars, that being the amount of the penalty. We have, examined, but have not been able to find any power given to us to consider the question in equity and order execution to issue for no more than is due in good conscience. The second and third sections of the statute of 1821, ch. 50, relate only to specialities under the hand and seal of the party contracting; and not to recognizances ; and the fourth' section, relates only to recognizances taken or entered into in criminal cases, or by witnesses conditioned to appear on behalf of the State.

JVo'fe.-r-By Stat. 1831, ch. 497, the remedy by.hearing in chancery after forfeiture’ is now extended to recognizances taken in civil cases.